Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered July 8, 1991, convicting him of murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that it was reversible error to admit into evidence testimony of a witness whose identity was obtained as a result of statements made by the defendant which had been suppressed by the hearing court. We disagree. The record shows that the witness in this case, who is a codefendant in a companion case (see, People v Burnie, 214 AD2d 580 [decided herewith]), made the independent decision to testify against this defendant. The witness’s testimony was sufficiently attenuated from the illegality to be admissible at trial (see, United States v Ceccolini, 435 US 268; People v McGrath, 46 NY2d 12, cert denied 440 US 972).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Miller, J. P., O’Brien, Krausman and Florio, JJ., concur.